Exhibit 10.9

EXECUTION COPY

FIRST AMENDMENT

Dated as of December 22, 2008

by and among

PASSIVE ASSET TRANSACTIONS, LLC,

as Borrower,

RFC ASSET HOLDINGS II, LLC,

as Borrower,

RESIDENTIAL FUNDING COMPANY, LLC,

as Guarantor,

GMAC MORTGAGE, LLC,

as Guarantor,

RESIDENTIAL CAPITAL, LLC

as Guarantor,

GMAC LLC,

as Initial Lender and as Lender Agent

and

Certain Other Financial Institutions and Persons from

time to time party hereto as Lenders



--------------------------------------------------------------------------------

This FIRST AMENDMENT (this “Agreement”) dated as of December 22, 2008 (the
“Amendment Effective Date”), is by and among Passive Asset Transactions, LLC, a
Delaware limited liability company (“PATI”), RFC Asset Holdings II, LLC, a
Delaware limited liability company (“RAHI” and, together with PATI, each a
“Borrower” and collectively, the “Borrowers”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”, and together with RFC and ResCap,
each a “Guarantor” and collectively, the “Guarantors”), GMAC LLC, a Delaware
limited liability company (the “Initial Lender”), the financial institutions and
other Persons that are or may from time to time become parties hereto as Lenders
(together with the Initial Lender and their respective successors and assigns,
each a “Lender” and collectively, the “Lenders”) and GMAC LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity together
with its successors and assigns in such capacity, the “Lender Agent”).

Reference is hereby made to the Loan Agreement (the “Loan Agreement”) dated as
of November 20, 2008 among the Borrowers, the Guarantors, the Lenders and the
Lender Agent.

RECITALS

1. Each of the parties hereto is a party to the Loan Agreement.

2. The parties hereto desire to make certain amendments to the Loan Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Loan Agreement.

ARTICLE II

AMENDMENTS TO THE AFFECTED DOCUMENTS

SECTION 2.1 Amendments to the Loan Agreement. Each of the parties hereto hereby
consents and agrees that the Loan Agreement shall be amended as of the Amendment
Effective Date as follows:

(a) Section 7.01(e) of the Loan Agreement is amended and restated in its
entirety to read as follows:

“Such Obligor shall (i) preserve and maintain its legal existence and good
standing and the legal existence and good standing of its Subsidiaries, except
to

 

  1    First Amendment



--------------------------------------------------------------------------------

the extent such failure to so preserve and maintain is in connection with a
Permitted Dissolution; (ii) preserve and maintain all of its rights, privileges,
authorizations, approvals, licenses and franchises, except to the extent such
failure to so preserve and maintain relates to a Permitted Dissolution or is not
reasonably expected to have a Material Adverse Effect; and (iii) keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, or with local laws, as applicable.”

(b) Section 7.02(b) of the Loan Agreement is amended and restated in its
entirety to read as follows:

“engage in any line of business activity other than the businesses in
substantially the same fields of enterprise as are conducted on the date hereof
by any Obligor or Subsidiary of an Obligor;”

(c) Section 7.02(d) of the Loan Agreement is amended and restated in its
entirety to read as follows:

“change its name, organizational identification number, organizational structure
or its state of incorporation, organization or formation unless it shall have
given the Lender Agent at least thirty (30) days’ prior written notice thereof
and unless, prior to any such change, it shall have filed, or caused to be
filed, such financing statements or amendments and taken such further action as
any Lender or the Lender Agent determines may be reasonably necessary to
continue the perfection and priority of the Lender Agent’s interest (on behalf
of the Lender Parties) in the Collateral, provided however that this
Section 7.02(d) shall only apply to Obligors and issuers of notes, securities or
other interests included in the Schedules to the Security Agreement;”

SECTION 2.2 Amendments to Definitions.

(a) Schedule 1.01 of the Loan Agreement is hereby amended by adding the term set
forth below:

“Permitted Dissolution” means a dissolution and termination of the legal
existence of (a) an Obligor with the prior written consent of the Lender Agent,
which will not unreasonably be withheld, and (b) a Subsidiary of an Obligor
which is not itself an Obligor which (i) does not have any material assets
(other than assets transferred to an Obligor or a Subsidiary of an Obligor or
assets contractually required to be paid to third parties prior to dissolution)
and (ii) does not own or have title to any Collateral.

SECTION 2.3 Amendments to Schedules and Exhibits.

(a) Amendment to Schedule 2.04. Clause (a) of the definition of “Collateral
Value” in Schedule 2.04 is hereby amended and restated to read as follows:

“With respect to the Flume No. 8 Note, 50% of (a) the Carrying Value of the
Supporting Assets for the Flume No. 8 Note, less (b) the Carrying Value of
Supporting Assets that were the subject of a Collateral Disposition since the
date of the last Monthly Collateral Report, plus (c) the Carrying Value of
Supporting Assets that were added to Flume in accordance with the Flume No 8
Loan Sale and Purchase Agreement and Flume No 8 Note Issuance Facility Deed
since the date of the last Monthly Collateral Report.”

 

  2    First Amendment



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date
provided that the Lender Agent shall have, in form and substance satisfactory to
them, received the following:

(a) Agreement. An original counterpart (or counterparts) of this Agreement
executed by the parties hereto or other evidence satisfactory to the Lender
Agent of the execution, delivery and effectiveness of this Agreement.

(b) Other. Such other opinions and documents as the Lender Agent may reasonably
request, which opinions and documents will be in form and substance satisfactory
to the Lender Agent.

ARTICLE IV

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan Agreement or the Facility Documents with respect to the execution of this
Agreement.

SECTION 4.2 Confirmation of the Facility Documents. The Borrowers, the
Guarantors and the Obligors each hereby acknowledge and agree that, except as
herein expressly amended, the Loan Agreement and each other Facility Document
are each ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their respective terms. Without limiting the
foregoing, each Obligor reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest secures all
Obligations. As of the Amendment Effective Date, each reference in the Loan
Agreement to “this Agreement” shall mean the Loan Agreement as amended by this
Agreement, and as hereinafter amended or restated.

SECTION 4.3 Representations and Warranties. By its signature hereto, each
Borrower, each Guarantor and each other Obligor hereby represents and warrants
that, before and after giving effect to this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents are
true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and

 

  3    First Amendment



--------------------------------------------------------------------------------

(b) After giving effect to this Agreement, no Default has occurred and is
continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

  4    First Amendment



--------------------------------------------------------------------------------

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  5    First Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC,

as Borrower

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-1    First Amendment



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC,

as Borrower

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-2    First Amendment



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Guarantor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-3    First Amendment



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,

as Guarantor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

  S-4    First Amendment



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,

as Guarantor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

 

  S-5    First Amendment



--------------------------------------------------------------------------------

GMAC LLC,

as Lender Agent and Initial Lender

By:  

/s/ D.C. Walker

Name:   D.C. Walker Title:   Treasurer

GMAC LLC,

as Lender Agent and Initial Lender under the Senior Debt Loan Agreement

By:  

/s/ D.C. Walker

Name:   D. C. Walker Title:   Treasurer

 

  S-6    First Amendment